In an opinion prepared by the circuit judge construing various acts of congress relating to the compensation of officers of the United States, the following propositions were decided.
1. A receiver of public moneys at a local land office is not entitled, when sued on his official bond, to set off against the government a rejected account for unauthorized clerk hire, fuel, lights, and for transmitting money to the proper government depositary.
2. The claim of the receiver for office rent may, under circumstances, be allowed as an equitable credit under the act of March 3, 1797 [1 Stat. 512].